  Case 19-28211       Doc 22   Filed 10/23/20 Entered 10/26/20 07:33:20                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:      19-28211
Nestor P Acosta                              )
                                             )                Chapter: 13
                                             )
                                                              Honorable Janet S. Baer
                                             )
                                             )                Kane
               Debtor(s)                     )

           ORDER GRANTING MOTION TO AUTHORIZE LOAN REFINANCING

        This matter coming on the Debtor's MOTION TO AUTHORIZE LOAN REFINANCING, due
notice having been provided, and the Court being fully advised in the premises,

  IT IS HEREBY ORDERED THAT:

 1) The Debtor is authorized to refinance the mortgage loan securing his real property located at 1162
Michelle Lane, Lombard, Illinoi 60148, which will remove his name from the mortgage loan.

  2) The Debtor will provide the Trustee with a complete copy of the closing documents within ten
(10) days of the closing.

  3) The Debtor will be using the cashout funds from the refinancing to pay off the chapter 13
bankruptcy case within ten (10) days of closing.

  4) The lien of Wells Fargo Bank, N.A. shall be paid in full at the time of closing pursuant to a proper
payoff quote; the deadline for the closing and receipt of funds to Wells Fargo Bank, N.A. shall be
within ninety (90) days from the date of this order.

                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: October 23, 2020                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
